             Case 5:20-cv-08570-LHK Document 107 Filed 06/14/21 Page 1 of 6




 1   QUINN EMANUEL URQUHART & SULLIVAN,                  SONAL N. MEHTA (SBN 222086)
     LLP                                                  Sonal.Mehta@wilmerhale.com
 2   Stephen A. Swedlow (admitted pro hac vice)          WILMER CUTLER PICKERING
       stephenswedlow@quinnemanuel.com                    HALE AND DORR LLP
 3   191 N. Wacker Drive, Suite 2700                     950 Page Mill Road
     Chicago, IL 60606                                   Palo Alto, California 94303
 4   (312) 705-7400                                      Telephone: (650) 858-6000
     HAGENS BERMAN SOBOL SHAPIRO LLP                     Facsimile: (650) 858-6100
 5   Shana E. Scarlett (Bar No. 217895)
       shanas@hbsslaw.com
 6   715 Hearst Avenue, Suite 202                        DAVID Z. GRINGER (pro hac vice)
     Berkeley, CA 94710                                   David.Gringer@wilmerhale.com
 7   (510) 725-3000                                      WILMER CUTLER PICKERING
                                                          HALE AND DORR LLP
 8   Interim Co-Lead Consumer Class Counsel              1875 Pennsylvania Ave NW
                                                         Washington, DC 20006
 9   BATHAEE DUNNE LLP                                   Telephone: (202) 663-6000
     Yavar Bathaee (Bar No. 282388)                      Facsimile: (202) 663-6363
10     yavar@bathaeedunne.com
     445 Park Avenue, 9th Floor                          Attorneys for Defendant Facebook, Inc.
11   New York, NY 10022
     (332) 205-7668
12   SCOTT+SCOTT ATTORNEYS AT LAW LLP
     Kristen M. Anderson (Bar No. 246108)
13     kanderson@scott-scott.com
     230 Park Avenue, 17th Floor
14   New York, NY 10169
     (212) 233-6444
15   Interim Co-Lead Advertiser Class Counsel

16

17                              UNITED STATES DISTRICT COURT
18
                             NORTHERN DISTRICT OF CALIFORNIA
19
                                          SAN JOSE DIVISION
20
     MAXIMILIAN KLEIN and SARAH GRABERT,
21   individually and on behalf of all other similarly
     situated,                                             Case No. 5:20-cv-08570-LHK (VKD)
22
                                  Plaintiffs,
23
            v.                                             FEDERAL RULES OF EVIDENCE
24                                                         502(D) CLAWBACK ORDER
     FACEBOOK, INC., a Delaware Corporation
25   headquartered in California,
                                                           Judge: Hon. Virginia K. DeMarchi
26
                                  Defendant.               Re: Dkt. No. 106
27

28
                       FEDERAL RULES OF EVIDENCE 502(D) CLAWBACK ORDER
                                 CASE NO. 5:20-cv-08570-LHK (VKD)
              Case 5:20-cv-08570-LHK Document 107 Filed 06/14/21 Page 2 of 6




 1          Pursuant to Federal Rules of Evidence 502(d), the production or disclosure of any

 2   documents and accompanying metadata (“Protected Documents”), protected from discovery,

 3   including under the attorney-client privilege, work product doctrine, opinion work product

 4   doctrine, the joint defense or common interest privilege, privacy laws and regulations, or any other

 5   immunity from discovery (collectively “privilege or protection”), does not result in the waiver of

 6   any privilege or protection, including subject matter waiver, associated with such Protected

 7   Documents as to the receiving party or any third parties in this or in any other state or federal

 8   proceeding solely by virtue of such production or disclosure. This Order provides the maximum

 9   protection allowed by Federal Rule of Evidence 502(d) with regard to Protected Documents.

10   Federal Rule of Evidence 502(b) does not apply to any disputes regarding Protected Documents,

11   and instead this Stipulated 502(d) Order governs all disputes regarding Protected Documents

12   produced in this litigation.    Nothing contained herein requires the production of Protected

13   Documents.

14          1. CLAWBACK AGREEMENT
15          In the event that a producing party discovers that it produced Protected Document(s), it

16   shall provide written notice of the claim of privilege or protection to the receiving party (a

17   “Clawback Notice”), sufficiently identifying the Protected Document(s) within a reasonable time.

18   The Clawback Notice must be as specific as possible in identifying the basis for the privilege
19   claimed, and must include at least the information required by Rule 26(b)(5)(A)(ii).

20          As soon as practicable or within a reasonable time after providing the Clawback Notice,

21   the producing party shall provide (i) if only a portion of the document contains privileged or

22   protected material, a new copy of the document utilizing the same bates number(s) as the original

23   that has been redacted to protect the privilege or protected material; or (ii) if the entire document

24   is privileged or protected, a slip sheet identifying the same bates number(s) as the original noting

25   that the document has been withheld. Any Protected Document that is the subject of a Clawback

26
27

28                                                  8
                        FEDERAL RULES OF EVIDENCE 502(D) CLAWBACK ORDER
                                  CASE NO. 5:20-cv-08570-LHK (VKD)
              Case 5:20-cv-08570-LHK Document 107 Filed 06/14/21 Page 3 of 6




 1   Notice will be included on a privilege log if and as required by the privilege-logging procedures

 2   agreed to by the parties or ordered by the Court.

 3          2. PROCEDURES FOLLOWING CLAWBACK NOTICE
 4              a) Within ten (10) business days of receipt of a Clawback Notice (regardless of

 5   whether the receiving party agrees with or plans to challenge the producing party’s claim of

 6   privilege or protection), the receiving party must use reasonable efforts to return or destroy the

 7   Protected Document(s), and all copies thereof, and certify to the producing party when this return

 8   or destruction is complete.

 9              b) A party receiving a Clawback Notice shall sequester or destroy any notes or other

10   work product that refers to or excerpts the contents of the Protected Document.

11              c) If a receiving party challenges a claim that a Protected Document specified in a

12   Clawback Notice is privileged or protected, the receiving party shall notify the producing party of

13   its challenge within 14 business days of receiving the Clawback Notice. However, if one party

14   issues Clawback Notices for more than 100 documents within a seven-day period, the Receiving

15   Party may have an additional seven days business days to challenge the Clawback Notice.

16              d) Within 14 business days of the producing party receiving notification of the

17   challenge, the parties shall meet and confer in an effort to resolve their disagreement. If the parties

18   are unable to resolve their disagreement, they shall comply with the discovery dispute resolution
19   procedure outlined in Judge DeMarchi’s Standing Order for Civil Cases. If such a motion is made,

20   the producing party will submit the Protected Document for in camera review by the Court if any

21   party requests its submission, or at the Court’s request.

22              e) The receiving party must not use or disclose any work product referring to its

23   contents until the disputed privilege claim is resolved.

24              f) The parties may stipulate to extend the time periods set forth in paragraphs (a), (c),

25   and (d) as appropriate.

26          3. PROCEDURE UPON DISCOVERY BY A RECEIVING PARTY OF
               PRODUCED PROTECTED DOCUMENTS
27

28
                          FEDERAL RULES OF EVIDENCE 502(D) CLAWBACK ORDER
                                    CASE NO. 5:20-cv-08570-LHK (VKD)
              Case 5:20-cv-08570-LHK Document 107 Filed 06/14/21 Page 4 of 6




 1          In the event that a receiving party discovers that it has received or examined Document(s)

 2   that it reasonably believes are or may be privileged or protected, the receiving party promptly shall

 3   stop reading or reviewing the document and (i) sequester the Document(s), and

 4   (ii) within four business   days    of   such discovery,     notify   the    producing     party   of

 5   the possible production or disclosure by identifying the bates range(s) of the Document the

 6   receiving party reasonably believes are or may be privileged or protected, and were or may have

 7   been produced or disclosed (a “Production Notice”). Upon the producing party receiving

 8   a Production Notice, if the producing party determines that the subject documents are privileged

 9   or protected, and timely serves a Clawback Notice within ten business days of receipt of the

10   Production Notice, the receiving party shall use reasonable efforts to return or destroy the Protected

11   Document(s) as described in Section 2 above, and the producing party shall promptly provide any

12   replacement images as described in Section 2 above.

13          4. PROCEDURES DURING DEPOSITION AND HEARING
14              a) If a party believes a Protected Document is about to be used in a deposition, the

15   party must object on the record, must state the basis for the privilege claim, and must demand that

16   the document be clawed back. If the Protected Document is capable of redaction to excise

17   privileged material, the party making the privilege claim must promptly make redactions to the

18   document and permit the witness to testify as to the non-privileged material in the document. This
19   redaction must be accomplished in such a way as to permit the deposition to continue with minimal

20   disruption. Once alerted to the privilege claim, the party conducting the deposition must avoid

21   eliciting testimony about the portions of the Protected Document that are claimed to be privileged,

22   until any disputes about the privilege claim are resolved. In all events, once the Protected

23   Document is no longer in use at the deposition, the receiving party shall immediately return or

24   destroy all copies of the Protected Document.

25              b) As to any testimony subject to a claim of privilege or protection, the party claiming

26   privilege shall make the claim within ten business days of receiving a rough transcript, or if no
27

28
                          FEDERAL RULES OF EVIDENCE 502(D) CLAWBACK ORDER
                                    CASE NO. 5:20-cv-08570-LHK (VKD)
              Case 5:20-cv-08570-LHK Document 107 Filed 06/14/21 Page 5 of 6




 1   rough transcript is received, within ten business days of receiving the final transcript, after which

 2   the parties shall follow the procedures set forth in Sections 2 and 3, as applicable. Pending

 3   determination of any challenge to such a Clawback Notice, all parties with access to the deposition

 4   transcript shall treat the relevant testimony in accordance with Section 2(e). In the event the Court

 5   decides the clawback dispute in the receiving party’s favor and the receiving party was denied the

 6   opportunity to examine a witness as to the materials at issue, the witness shall be made available as

 7   soon as practicable after the Court’s decision.

 8              c) If a receiving party uses discovery materials in a brief or at a hearing, and the

 9   producing party has not served a Clawback Notice as to those materials in advance of the briefing

10   event or hearing, the producing party must promptly object and serve a Clawback Notice

11   within ten business days of receipt of the briefing or the hearing. Thereafter, the procedures set

12   forth in Section 2 apply. To the extent any privileged or protected material is placed into the public

13   record in connection with briefing or a hearing, and the Producing Party timely serves a Clawback

14   Notice, the receiving party shall (a) withdraw the portion of the briefing and exhibits that contain

15   privileged or protected material, (b) request the court seal that material, or (c) join or not oppose a

16   motion to seal the privileged or protected material.

17              d) Notwithstanding the foregoing, any document used by any Party in a deposition or

18   court filing in this action (with the exception of a motion pursuant to Section 2(d) above), that a
19   Producing Party does not clawback within ten business days of use (“Used Document”) shall not

20   be eligible for clawback under this Order. Such ineligibility for clawback of that document under

21   this Order shall not result in a subject matter waiver in any other state or federal proceeding.

22          5. PROHIBITION ON USE OF PRIVILEGED INFORMATION
23          To the extent any party is aware that it has obtained Protected Documents, has received a

24   Clawback Notice, or it is reasonably apparent that the party has obtained privileged or protected

25   information through production, disclosure, or communications, such Protected Documents and/or

26   information may not be submitted to the Court, presented for admission into evidence, or sought
27

28
                          FEDERAL RULES OF EVIDENCE 502(D) CLAWBACK ORDER
                                    CASE NO. 5:20-cv-08570-LHK (VKD)
              Case 5:20-cv-08570-LHK Document 107 Filed 06/14/21 Page 6 of 6




 1   in discovery in this proceeding or in any other proceeding or action. The party must promptly

 2   notify the opposing party of its possession of such privileged information and certify the return or

 3   destruction of the Protected Documents and/or information within a reasonable time as described

 4   in Sections 2 and 3 above.

 5

 6   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 7

 8
                 June 14, 2021
     DATED: ________________________               _____________________________________
 9                                                 Virginia K. DeMarchi
                                                   United States Magistrate Judge
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
                         FEDERAL RULES OF EVIDENCE 502(D) CLAWBACK ORDER
                                   CASE NO. 5:20-cv-08570-LHK (VKD)
